DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 27 is objected to because of the following informalities:
Claim 27 recites “process” in line 6 of the claim when it should most likely recite “processor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “iterating using the adjustment of the at least one of the plurality of patient-specific medications, the identifying the plurality of relationship-mappings, the computing the aggregated risk factor, for treatment of the patient.” Examiner is unsure what this claim limitation is intending to mean considering that the wording of this limitation is unclear. For example, Examiner is unsure of what is being iterated. Accordingly, claim 8 is deemed indefinite. Examiner is interpreting the claim to read “iterating, using the adjustment of the at least one of the plurality of patient-specific medications, the identifying the plurality of relationship-mappings and the computing the aggregated risk factor for treatment of the patient.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-25 are drawn to a method, claim 26 is drawn to a system, and claim 27 is drawn to a computer program product, each of which is within the four statutory categories. Claims 1-27 are further directed to (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) receiving an indication signal denoting the plurality of patient-specific medications and the plurality of patient-specific parameters, 2) identifying a plurality of relationship-mappings by mapping the plurality of patient-specific medications and the plurality of patient-specific parameters to a mapping data-structure that maps between a plurality of medications, a plurality of predicted medical outcomes, and a plurality of patient parameters, wherein each relationship-mapping includes one respective medication of the plurality of medications, one respective predicted medical outcome of the plurality of medical outcomes, one respective patient parameter of the plurality of patient parameters, and a one respective risk score, 2a) wherein at least one of the plurality of relationship-mappings includes a predicted medical outcome denoting a medication induced event of a corresponding mapped medication, and at least one patient parameter selected from the group consisting of: a medication influencing factor directly affecting the corresponding mapped medication which affects the medication induced event, and an event influencing factor directly affecting the medication induced event, 2b) wherein the 2c) wherein a subset of the plurality of relationship-mappings each include a respective active ingredient of the plurality of active ingredients, and the medication influencing factor is for the respective active ingredient, 3) computing an aggregated risk score for each respective predicted medical outcome by aggregating the risk scores of the identified plurality of relationship- mappings including each respective predicted medical outcome, and 4) treating the patient in view of the aggregated risk score for each unique predicted medical outcome. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people including following rules or instructions. Independent claims 26 and 27 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 2-25 include all of the limitations of claim 1, and therefore likewise incorporate the above-described abstract idea. Depending claim 8 adds the additional step of “receiving an indication signal denoting an adjustment of at least one of the plurality of patient-specific medications, wherein the adjustment is selected from the group consisting of: removal, replacement, adjustment of dose, and addition, and iterating using the adjustment of the at least one of the plurality of patient-specific medications, the identifying the plurality of relationship-mappings, the computing the aggregated risk factor, for treatment of the patient”; claim 10 adds the additional step of “receiving an indication signal denoting an adjustment of at least one of the plurality of patient-specific parameters, wherein the adjustment is selected from the group consisting of: removal, replacement, adjustment of value, and addition, and iterating using the adjustment of the at least one of the plurality of patient-specific parameters, the identifying the plurality of relationship-mappings, the computing the aggregated risk factor, and instructions are generated for treatment of the patient using the adjustment”; claim 12 adds the additional steps of “creating and/or updating the mapping data-structure, by: obtaining raw medical data”, “extracting a plurality of features from the raw medical data corresponding to at least one medication, at least one predicted medical outcome, at least one patient parameter, and values for computing a corresponding risk value”, “computing at least one relationship-mapping between the extracted features”, and “storing the at least one relationship-mapping in the mapping data-structure”; claim 15 adds the additional steps of “generating instructions for presenting a table of risk classification categories” and “placing each respective predicted medical outcome into one of the risk classification categories of the table according to the respective determined risk classification category”; claim 20 adds the additional steps of “analyzing for each respective predicted medical outcome, the identified plurality of relationship-mappings including the respective predicted medical outcome to determine at least one medication and/or at least one patient parameter contributing statistically significantly and disproportionally to the computed aggregated risk score relative to other medications and/or other patient parameters”, “providing the determined at least one medication and/or at least one patient parameter as a significant risk factor for the patient for developing the respective medical outcome”, “selecting an adjustment for the at least one medication and/or at least one patient parameter for reducing risk of the respective medical outcome to below a risk threshold”, and “instructions are generated for treatment of the patient based on the selected adjustment”; claim 21 adds the additional steps of “generating a training dataset, by obtaining a respective plurality of patient-specific medications and patient-specific parameters for each of a plurality of sample patients denoting an input vector”, “computing the corresponding aggregated risk score for each respective predicted medical outcome for each of the plurality of sample patients denoting an output vector, wherein the training dataset is for training a machine learning model for prediction of 45an aggregated risk score for each respective predicted medical outcome in response to being fed a plurality of patient-specific medications and a plurality of patient-specific parameters for a target patient”; claim 22 adds the additional steps of “generating instructions for generating a plurality of dynamic drug labels, each dynamic drug label computed for each one of the plurality of patient-specific medications, each dynamic drug label including a plurality of sub-aggregated risk scores, each sub-aggregated risk score computed for each respective predicted medical outcome of the respective patient-specific medication by aggregating the risk scores of the identified plurality of relationship-mappings including the respective predicted medical outcome and the respective patient-specific medication”; claim 23 adds the additional step of “comprising dynamically updating each one of the plurality of dynamic labels based on an update of the mapping data-structure”. Additionally, the limitations of depending claims 2-7, 9, 11, 13-14, 16-19, and 24-25 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a hardware processor and 2) a non-transitory memory storing thereon code for execution by at least one hardware process to perform the claimed steps.
The 1) hardware processor and 2) non-transitory memory in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, pages 15-16 and 19-20).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a hardware processor and 2) a non-transitory memory to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(f) recites that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).

The current invention treats a patient in view of a computed aggregated risk score which was generated utilizing 1) a hardware processor and 2) a non-transitory memory, thus the processor and memory are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-27 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-8, 10, 12, 14, 18-19, 21-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2019/089725 to Cicali in view of U.S. 2018/0330824 to Athey et al.
As per claim 1, Cicali teaches a computer implemented method of assessing risk of at least one predicted medical outcome for a patient having a plurality of patient-specific parameters and future planned treatment with a plurality of patient-specific medications, for treating the patient, comprising:
--receiving an indication signal denoting the plurality of patient-specific medications and the plurality of patient-specific parameters; (see: 102 of FIG. 1 and paragraph [0088] where patient medication data may be input into a computer. Medication data may include patient id codes (patient-specific parameter) and regimen-level medication profiles (patient-specific medications))
--wherein at least one patient-specific medication is mapped to a plurality of active ingredients, (see: 104 of FIG. 1 and paragraph [0089] where patient medication data (one patient-specific medication) may be converted to active ingredients) and wherein a subset of the plurality of relationship-mappings each include a respective active ingredient of the plurality of active ingredients, (see: paragraph [0011] where respective active ingredients are mapped/associated with their side effect risks. Each relationship here is associated with respect to each active ingredient) and the medication influencing factor is for the respective active ingredient; (see: paragraph [0011] where there is data for the extent of metabolism for each active ingredient)
--computing an aggregated risk score for each respective predicted medical outcome by aggregating the risk scores of the identified plurality of relationship- mappings including each respective predicted medical outcome; (see: 108 of FIG. 1 and paragraph [0092] where the quantified number of active ingredients may be weighed and analyzed to produce the aggregated risk factor score of active ingredient count) and
--treating the patient in view of the aggregated risk score for each unique predicted medical outcome (see: paragraph [0096] where risk factor data is outputted. Also see: (i) of paragraph [0015] where a drug is added to the list in view of the high risk of the adverse drug event).
	Cicali may not further, specifically teach:
1) --identifying a plurality of relationship-mappings by mapping the plurality of patient-specific medications and the plurality of patient-specific parameters to a mapping data-structure that maps between a plurality of medications, a plurality of predicted medical outcomes, and a plurality of patient parameters, wherein each relationship-mapping includes one respective medication of the plurality of medications, one respective predicted medical outcome of the plurality of medical outcomes, one respective patient parameter of the plurality of patient parameters, and a one respective risk score,
2) --wherein at least one of the plurality of relationship-mappings includes a predicted medical outcome denoting a medication induced event of a corresponding mapped medication, and at least one patient parameter selected from the group consisting of: a medication influencing factor directly affecting the corresponding mapped medication which affects the medication induced event, and an event influencing factor directly affecting the medication induced event, and
3) --wherein the medication influencing factor is selected from the group consisting of the following primary parameters affecting the corresponding mapped medication: blood level, absorption, distribution, metabolism, elimination.

Athey et al. teaches:
1) --identifying a plurality of relationship-mappings by mapping the plurality of patient-specific medications and the plurality of patient-specific parameters to a mapping data-structure that maps between a plurality of medications, a plurality of predicted medical outcomes, and a plurality of patient parameters, (see: paragraph [0069] and [0072] where a model is being generated for each pharmacological phenotype (from panomic data, sociomic data, physiomic data and environmental data) and an overall statistical model may be generated. A model for a current patient may be obtained. Also see: paragraph [0183] where polypharmacy data (plurality of patient specific medications) is obtained for the current patient and contraindications are determined between that patient and individual drugs. This process maps between each current drug (patient specific medications) with a potential drug to take (plurality of medications), between each current drug (patient specific medications) and a predicted outcome to the potential drug to take based on contraindications, and between each current drug (patient specific medications) and past patient parameters that establish phenotype prediction as described in paragraphs [0035] – [0036]. Further, the current patient’s information is also mapped between the above-mentioned categories as current patient data and medication is compared to training data in the training module in order to determine these relationships) wherein each relationship-mapping includes one respective medication of the plurality of medications, one respective predicted medical outcome of the plurality of medical outcomes, one respective patient parameter of the plurality of patient parameters, and a one respective risk score, (see: the explanation above where the relationships established using each medication, each outcome to the medication, and each patient parameter (such as other patient data as described in paragraphs [0035] – [0036]). Also see: paragraph [0073] where each of the likelihoods that the current patient has certain pharmacological phenotypes is displayed and represented as a probability (respective risk score))
2) --wherein at least one of the plurality of relationship-mappings includes a predicted medical outcome denoting a medication induced event of a corresponding mapped medication, (see: paragraphs [0010] and [0011] where there are predicted outcomes for drugs which denote potential medial events such as adverse reactions) and at least one patient parameter selected from the group consisting of: a medication influencing factor directly affecting the corresponding mapped medication which affects the medication induced event, (see: paragraph [0035] where such phenotypes may include pharmacokinetic and pharmacodynamics phenotypes including all phenotypes of rates of characters of absorption, distribution, metabolism, and excretion of drugs (ADME). There is a medication influencing factor here of an ADME) and an event influencing factor directly affecting the medication induced event, and
3) --wherein the medication influencing factor is selected from the group consisting of the following primary parameters affecting the corresponding mapped medication: blood level, absorption, distribution, metabolism, elimination (see: paragraph [0035] where such phenotypes may include pharmacokinetic and pharmacodynamics phenotypes including all phenotypes of rates of characters of absorption, distribution, metabolism, and excretion of drugs (ADME)).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) identify a plurality of relationship-mappings by mapping the plurality of patient-specific medications and the plurality of patient-specific parameters to a mapping data-structure that maps between a plurality of medications, a plurality of predicted medical outcomes, and a plurality of patient parameters, wherein each relationship-mapping includes one respective medication of the plurality of medications, one respective predicted medical outcome of the plurality of medical outcomes, one respective patient parameter of the plurality of patient parameters, and a one respective risk score, have 2) wherein at least one of the plurality of relationship-mappings includes a predicted medical outcome denoting a medication induced event of a corresponding mapped medication, and at least one patient parameter selected from the group consisting of: a medication influencing factor directly affecting the corresponding mapped medication which affects the medication induced event, and an event influencing factor directly affecting the medication induced event, and have 3) wherein the medication influencing factor is selected from the group consisting of the following primary parameters affecting the corresponding mapped medication: blood level, absorption, distribution, metabolism, elimination as taught by Athey et al. in the (see: paragraph [0006] of Athey et al.).

As per claim 2, Cicali and Athey et al. in combination teaches the method of claim 1, see discussion of claim 1. Cicali may not further, specifically teach wherein the medication influencing factor is selected from the group consisting of the following secondary parameters affecting the primary parameter: other medication, medication condition, and non-genetic parameters of the patient that are unrelated to known genetic sequences. 
Athey et al. further teaches wherein the medication influencing factor is selected from the group consisting of the following secondary parameters affecting the primary parameter: other medication, medication condition, and non-genetic parameters of the patient that are unrelated to known genetic sequences (see: paragraph [0035] where there is a group of medication influencing factors include sociological and environmental factors (non-genetic parameters)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 3, Cicali and Athey et al. in combination teaches the method of claim 1, see discussion of claim 1. Cicali may not further, specifically teach teaches wherein each aggregated risk score denotes a personalized predicted risk assessment of the patient being treated with the plurality of patient-specific medications and having the patient-specific parameters developing the respective predicted medical outcome, and each respective risk score of each respective relationship-mapping is indicative of a probability of a certain patient being treated with the one respective medication and having the one respective patient parameter, developing the one respective predicted medical outcome.
Athey et al. further teaches wherein each aggregated risk score denotes a personalized predicted risk assessment of the patient being treated with the plurality of patient-specific medications and having the patient-specific parameters developing the respective predicted medical outcome, (see: paragraph [0098] where there is an aggregated risk score for each drug which denotes the personalized response score) and each respective risk score of each respective relationship-mapping is indicative of a probability of a certain patient being treated with the one respective medication and having the one respective patient parameter, developing the one respective predicted medical outcome (see: paragraph [0098] where the each score is reflective of each available drug against a particular medical indication. The score is indicate of the outcome for the drug where there may be a highest-ranked drug).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 5, Cicali and Athey et al. in combination teaches the method of claim 1, see discussion of claim 1. Cicali further teaches wherein at least one of the plurality of patient-specific parameters comprises an influence of a certain patient-specific medication on another certain patient-specific medication, and the predicted medical outcome is a result of the influence (see: paragraphs [0007] and [0079] – [0080] where there is an algorithm that looks at multiple factors that influence a medication regimen such as the competitive inhibition of the regimen. The algorithm here uses this information to help in determining the outcome of the regimen to go forward with).

As per claim 7, Cicali and Athey et al. in combination teaches the method of claim 1, see discussion of claim 1. Cicali may not further, specifically teach wherein the aggregated risk score denotes a positive increase or a negative decrease relative to a baseline risk score of the respective predicted medication outcome.
Athey et al. teaches wherein the aggregated risk score denotes a positive increase or a negative decrease relative to a baseline risk score of the respective predicted medication outcome (see: paragraphs [0157] and [0167] where the response score may be indicative of the efficacy of the drug on treating the corresponding illness discounted for adverse effects of the drug on the patient. The score conveys a positive response or negative response with respect to an outcome (baseline)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Cicali and Athey et al. in combination teaches the method of claim 1, see discussion of claim 1. Cicali may not further, specifically teach receiving an indication signal denoting an adjustment of at least one of the plurality of patient-specific medications, wherein the adjustment is selected from the group consisting of: removal, replacement, adjustment of dose, and addition, and iterating using the adjustment of the at least one of the plurality of patient-specific medications, the identifying the plurality of relationship-mappings, the computing the aggregated risk factor, for treatment of the patient.
Athey et al. further teaches receiving an indication signal denoting an adjustment of at least one of the plurality of patient-specific medications, wherein the adjustment is selected from the group consisting of: removal, replacement, adjustment of dose, and addition, (see: paragraph [0100] where the machine learning engine may constantly update the statistical model to reflect a near real-time representation of the sociomic, physiomic environmental and panomic data. Also see: paragraph [0098] where currently taken drug data is taken into account. Thus, this invention updates the currently taken drug information in near real-time including replacement, removal, addition, etc.) and iterating using the adjustment of the at least one of the plurality of patient-specific medications, the identifying the plurality of relationship-mappings, the computing the aggregated risk factor, for treatment of the patient (see: paragraph [0100] where the machine learning engine may constantly update the statistical model to reflect a near real-time representation of the sociomic, physiomic environmental and panomic data. The process here teaches real-time iteration of adjustments to the process).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 10, Cicali and Athey et al. in combination teaches the method of claim 1, see discussion of claim 1. Cicali may not further, specifically teach receiving an indication signal denoting an adjustment of at least one of the plurality of patient-specific parameters, wherein the adjustment is selected from the group consisting of: removal, replacement, adjustment of value, and addition, and iterating using the adjustment of the at least one of the plurality of patient-specific parameters, the identifying the plurality of relationship-mappings, the computing the aggregated risk factor, and instructions are generated for treatment of the patient using the adjustment.
Athey et al. further teaches receiving an indication signal denoting an adjustment of at least one of the plurality of patient-specific parameters, wherein the adjustment is selected from the group consisting of: removal, replacement, adjustment of value, and addition, (see: paragraph [0100] where the machine learning engine may constantly update the statistical model to reflect a near real-time representation of the sociomic, physiomic environmental and panomic data. Thus, this invention updates the patient specific parameters such as those related to the sociomic, physiomic environmental and panomic data) and iterating using the adjustment of the at least one of the plurality of patient-specific parameters, the identifying the plurality of relationship-mappings, the computing the aggregated risk factor, and instructions are generated for treatment of the patient using the adjustment (see: paragraph [0100] where the machine learning engine may constantly update the statistical model to reflect a near real-time representation of the sociomic, physiomic environmental and panomic data. The process here teaches real-time iteration of adjustments to the process).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 12, Cicali and Athey et al. in combination teaches the method of claim 1, see discussion of claim 1. Cicali further teaches further comprising creating and/or updating the mapping data-structure, by:
--obtaining raw medical data; (see: paragraph [0027] where there is inputting of medic data sets).
Cicali may not further, specifically teach:
1) --extracting a plurality of features from the raw medical data corresponding to at least one medication, at least one predicted medical outcome, at least one patient parameter, and values for computing a corresponding risk value;
2) --computing at least one relationship-mapping between the extracted features; and
3) --storing the at least one relationship-mapping in the mapping data-structure.
Athey et al. further teaches:
1) --extracting a plurality of features from the raw medical data corresponding to at least one medication, at least one predicted medical outcome, at least one patient parameter, and values for computing a corresponding risk value; (see: paragraphs [0052] and [0053] where there are measures being extracted from the raw biological samples for the patient)
2) --computing at least one relationship-mapping between the extracted features; (see: paragraph [0180] where scores factors and levels representative of relationships are calculated and stored) and
3) --storing the at least one relationship-mapping in the mapping data-structure (see: paragraph [0180] where there is storage of the statistical model).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 14, Cicali and Athey et al. in combination teaches the method of claim 1, see discussion of claim 1. Cicali further teaches wherein computing the aggregated risk score comprises determining a risk classification category of a plurality of risk classification categories each indicative of a range of values of risk scores (see: paragraph [0014] where there are categories of high and low risk groups).

As per claim 18, Cicali and Athey et al. in combination teaches the method of claim 1, see discussion of claim 1. Cicali may not further, specifically teach wherein the plurality of patient-specific parameters are non-genetic parameters that are unrelated to known genetic sequences.
Athey et al. teaches wherein the plurality of patient-specific parameters are non-genetic parameters that are unrelated to known genetic sequences (see: paragraphs [0035] – [0036] where there are past patient parameters that establish phenotype prediction. Sociomic data is non-genetic. Also see: paragraph [0069] and [0072] where a model is being generated for each pharmacological phenotype (from panomic data, sociomic data, physiomic data and environmental data) and an overall statistical model may be generated).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 19, Cicali and Athey et al. in combination teaches the method of claim 18, see discussion of claim 18. Cicali may not further, specifically teach wherein the non-genetic patient-specific parameters of the patient are selected from the group consisting of: smoking, alcohol, nutrition, amount of exercise, occupation, lifestyle data, past usage of medications, current usage of medications, current medical conditions, past medical condition, past medical treatments, current diagnosis, symptoms, lab test results, and imaging results.
Athey et al. teaches wherein the non-genetic patient-specific parameters of the patient are selected from the group consisting of: smoking, alcohol, nutrition, amount of exercise, occupation, lifestyle data, past usage of medications, current usage of medications, current medical conditions, past medical condition, past medical treatments, current diagnosis, symptoms, lab test results, and imaging results (see: paragraph [0069] and [0072] where a model is being generated for each pharmacological phenotype (from panomic data, sociomic data, physiomic data and environmental data) and an overall statistical model may be generated. Also see: paragraphs [0086] – [0090] where lifestyle factors such as alcohol consumption are taken into consideration in addition to various other factors).


As per claim 21, Cicali and Athey et al. in combination teaches the method of claim 1, see discussion of claim 1. Cicali may not further teach generating a training dataset, by obtaining a respective plurality of patient-specific medications and patient-specific parameters for each of a plurality of sample patients denoting an input vector, and computing the corresponding aggregated risk score for each respective predicted medical outcome for each of the plurality of sample patients denoting an output vector, wherein the training dataset is for training a machine learning model for prediction of 45an aggregated risk score for each respective predicted medical outcome in response to being fed a plurality of patient-specific medications and a plurality of patient-specific parameters for a target patient.
Athey et al. further teaches generating a training dataset, by obtaining a respective plurality of patient-specific medications and patient-specific parameters for each of a plurality of sample patients denoting an input vector, (see: paragraph [0140] where training vector data is obtained for each of the training patients. This data includes sociomic, physiomic, and environmental data) and computing the corresponding aggregated risk score for each respective predicted medical outcome for each of the plurality of sample patients denoting an output vector, (see: paragraph [0140] where the SVM obtains each of the training vectors and creates a statistical model for determining whether or not a current patient has a particular pharmacological phenotype) wherein the training dataset is for training a machine (see: paragraph [0140] where there is a training vector (training dataset) and it’s for training the model for prediction of the patient’s response. This is in response to the received sociomic, physiomic, and environmental data for the patient).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 22, Cicali and Athey et al. in combination teaches the method of claim 1, see discussion of claim 1. Cicali further teaches generating instructions for generating a plurality of dynamic drug labels, (see: paragraph [0014] where there are dynamic drug labels of a total medication risk score for each regimen) each dynamic drug label computed for each one of the plurality of patient-specific medications, (see: paragraph [0014] where there are dynamic drug labels of a total medication risk score for each regimen) each dynamic drug label including a plurality of sub-aggregated risk scores, (see: paragraphs [0011] – [0014] where each total medication risk score is comprise of sub-aggregated scores of factors scores for each medicine) each sub-aggregated risk score computed for each respective predicted medical outcome of the respective patient-specific medication by aggregating the risk scores of the identified plurality of relationship-mappings including the respective predicted medical outcome and the respective patient-specific medication (see: paragraphs [0011] – [0014] where each total medication risk score is comprise of sub-aggregated scores of factors scores for each medicine with respective outcomes of high or low risk groups).

As per claim 23, Cicali and Athey et al. in combination teaches the method of claim 22, see discussion of claim 22. Cicali further teaches factors as one of the plurality of dynamic labels (see: paragraphs [0011] and [0014] where there are dynamic labels of individual factors).
Cicali may not further, specifically teach dynamically updating each factors based on an update of the mapping data-structure.
Athey et al. teaches dynamically updating each factors based on an update of the mapping data-structure (see: paragraph [0168] where factors for the statistical model are updated in near-real time).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 24, Cicali and Athey et al. in combination teaches the method of claim 1, see discussion of claim 1. Cicali may not further, specifically teach wherein at least one of the plurality of predicted medical outcomes denote an efficacy of treating a target disease, and the aggregated risk score for the at least one of the plurality of predicted medical outcomes comprises a change in efficacy relative to a baseline efficacy.
Athey et al. teaches wherein at least one of the plurality of predicted medical outcomes denote an efficacy of treating a target disease, (see: paragraph [0090] where medical outcomes data may include information indicative of efficacy of a drug or treatment) and the aggregated risk score for the at least one of the plurality of predicted medical outcomes comprises a change in efficacy relative to a baseline efficacy (see: paragraphs [0157] and [0167] where the response score may be indicative of the efficacy of the drug on treating the corresponding illness discounted for adverse effects of the drug on the patient. The score conveys a positive response or negative response with respect to an outcome (baseline)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 26, Claim 26 is similar to claim 1, thus Cicali and Athey et al. in combination teaches claim 26 as the combination teaches claim 1. However, claim 26 further recites the limitations below. Cicali teaches a system for assessing risk of at least one predicted medical outcome for a patient having a plurality of patient-specific parameters and future planned treatment with a plurality of patient-specific medications, for treating the patient, comprising:
--at least one hardware processor executing a code (see: paragraph [0011] where there is a processor for executing instructions).

As per claim 27, Claim 27 is similar to claim 1, thus Cicali and Athey et al. in combination teaches claim 27 as the combination teaches claim 1. However, claim 27 further recites the limitations below. Cicali teaches a computer program product for assessing risk of at least one predicted medical outcome for a patient having a plurality of patient-specific parameters and future planned treatment with a plurality of patient-specific medications, for treating the patient, comprising:
--a non-transitory memory storing thereon code for execution by at least one hardware process (see: paragraph [0011] where there is a memory device which stores program instructions).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2019/089725 to Cicali in view of U.S. 2018/0330824 to Athey et al. as applied to claim 1, further in view of U.S. 2020/0395129 to Kalkstein et al.
As per claim 4, Cicali and Athey et al. in combination teaches the method of claim 1, see discussion of claim 1. Cicali may not further, specifically teach wherein the identified plurality of relationship-mappings are clustered according to respective predicted medical outcomes.
Athey et al. further teaches wherein the identified plurality of relationship-mappings are clustered according to respective predicted medical outcomes (see: paragraphs [0069] and [0203] where machine learning techniques may be used to analyze the set of training data that use clustering techniques).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Cicali and Athey et al. in combination may not further, specifically teach wherein relationship-mapping members of each cluster have a common predicted medical outcome, and wherein the computing the aggregated risk score comprises aggregating the risk scores of the relationship-mapping members of each respective cluster.

Kalkstein et al. teaches:
--wherein relationship-mapping members of each cluster have a common predicted medical outcome, (see: paragraph [0031] where members of a cluster share common attributes. Also see: Athey et al. where clustering may be used) and wherein the computing the aggregated risk score comprises aggregating the risk scores of the relationship-mapping members of each respective cluster (see: paragraphs [0055] and [0161] where there is an aggregation of medical parameters from a cluster of sets of clinical outcome prediction scores. The aggregation may include the clinical outcome predictions, for example, an average of the scores for each clinical outcome prediction of the cluster).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein relationship-mapping members of each cluster have a common predicted medical outcome, and wherein the computing the aggregated risk score comprises aggregating the risk scores of the relationship-mapping members of each respective cluster as taught by Kalkstein et al. in the method as taught by Cicali and Athey et al. in combination with the motivation(s) of determining the overall picture of the state of the patient (see: paragraph [0007] of Kalkstein et al.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2019/089725 to Cicali in view of U.S. 2018/0330824 to Athey et al. as applied to claim 1, further in view of U.S. 2020/0074313 to Sharifi Sedeh et al.
As per claim 6, Cicali and Athey et al. in combination teaches the method of claim 1, see discussion of claim 1. Cicali and Athey et al. in combination may not further, specifically teach wherein the aggregated risk score for each respective predicted medical outcome is computed by multiplication of individual risk scores of the identified plurality of relationship-mapping including the respective predicted medical outcome.

Sharifi Sedeh et al. teaches:
--wherein the aggregated risk score for each respective predicted medical outcome is computed by multiplication of individual risk scores of the identified plurality of relationship-mapping including the respective predicted medical outcome (see: paragraph [0003] where a total score may be arrived at via multiplication of individual scores).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the aggregated risk score for each respective predicted medical outcome is computed by multiplication of individual risk scores of the identified plurality of relationship-mapping including the respective predicted medical outcome as taught by Sharifi Sedeh et al. for the aggregated risk score as disclosed by  Cicali and Athey et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Cicali and Athey et al. teaches of an aggregated risk score, thus one could substitute wherein the final aggregate score is achieved via multiplication to obtain predictable results of .

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2019/089725 to Cicali in view of U.S. 2018/0330824 to Athey et al. as applied to claims 8 and 10 respectively, further in view of U.S. 2014/0350957 to Calo et al.
As per claim 9, Cicali and Athey et al. in combination teaches the method of claim 8, see discussion of claim 8. Cicali and Athey et al. in combination may not further, specifically teach wherein the adjustment is iterated until the aggregated risk score for each respective predicted medical outcome is less than a risk threshold, and instructions are generated for treating the patient to prevent or reduce risk of each respective predicted medical outcome below the risk threshold.

Calo et al. teaches:
--wherein the adjustment is iterated until the aggregated risk score for each respective predicted medical outcome is less than a risk threshold, (see: 380 of FIG. 3 where a risk score is being compared to a risk threshold. Iteration is occurring until the score is below this threshold) and instructions are generated for treating the patient to prevent or reduce risk of each respective predicted medical outcome below the risk threshold (see: 360 of FIG. 3 and paragraph [0023] where intervention programs are provided for each outcome, thus they are provided for each outcome below the threshold).
(see: paragraph [0001] of Calo et al.).

As per claim 11, Cicali and Athey et al. in combination teaches the method of claim 10, see discussion of claim 10. Cicali and Athey et al. in combination may not further, specifically teach wherein the adjustment is iterated until the aggregated risk score for each respective predicted medical outcome is less than a risk threshold, and the instructions are generated for treating the patient to prevent or reduce risk of each respective predicted medical outcome below the risk threshold.

Calo et al. teaches:
--wherein the adjustment is iterated until the aggregated risk score for each respective predicted medical outcome is less than a risk threshold, (see: 380 of FIG. 3 where a risk score is being compared to a risk threshold. Iteration is occurring until the score is below this threshold) and instructions are generated for treating the patient to prevent or reduce risk of each respective predicted medical outcome below the risk threshold (see: 360 of FIG. 3 and paragraph [0023] where intervention programs are provided for each outcome, thus they are provided for each outcome below the threshold).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the adjustment is iterated until the aggregated risk score for each respective predicted medical outcome is less than a risk threshold, and instructions are generated for treating the patient to prevent or reduce risk of each respective predicted medical outcome below the risk threshold as taught by Calo et al. in the method as taught by Cicali and Athey et al. in combination with the motivation(s) of planning a patient’s treatment around preventing readmission (see: paragraph [0001] of Calo et al.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2019/089725 to Cicali in view of U.S. 2018/0330824 to Athey et al. as applied to claim 12, further in view of U.S. 2019/0228865 to Dey et al.
As per claim 13, Cicali and Athey et al. in combination teaches the method of claim 12, see discussion of claim 12. The combination may not further, specifically teach wherein the raw medical data is extracted using natural language processing (NLP) from one or more members of the group consisting of: formal prescribing information, pharmaceutical leaflets, drug information databases, medical database, medical literature, clinical trials, adverse drug reaction reports.

Dey et al. teaches:
(see: paragraph [0045] where there is extraction using NLP extracted from sources such as drug databases).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the raw medical data is extracted using natural language processing (NLP) from one or more members of the group consisting of: formal prescribing information, pharmaceutical leaflets, drug information databases, medical database, medical literature, clinical trials, adverse drug reaction reports as taught by Dey et al. in the method as taught by Cicali and Athey et al. with the motivation(s) of preventing manual processing in order to be more time efficient and less error prone (see: paragraph [0004] of Dey et al.).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2019/089725 to Cicali in view of U.S. 2018/0330824 to Athey et al. as applied to claim 14, further in view of U.S. 2006/0173663 to Langheier et al.
As per claim 15, Cicali and Athey et al. in combination teaches the method of claim 14, see discussion of claim 14. The combination may not further, specifically teach generating instructions for presenting a table of risk classification categories, and placing each respective predicted medical outcome into one of the risk classification categories of the table according to the respective determined risk classification category.

Langheier et al. teaches:
--generating instructions for presenting a table of risk classification categories, (see: paragraph [0094] where there is a list of outcomes which have been analyzed in the past, new outcomes analyzed this time, and outcome not analyzed and organized by disease and therapeutic categories. The combination of Cicali and Athey et al. taught that these categories might be risk categories as shown in paragraph [0180] of Athey et al.) and placing each respective predicted medical outcome into one of the risk classification categories of the table according to the respective determined risk classification category (see: paragraph [0094] where there is a list of outcomes which have been analyzed in the past, new outcomes analyzed this time, and outcome not analyzed and organized by disease and therapeutic categories. Each outcome here is placed in the table here based on category where Cicali and Athey et al. taught that these categories may be risk categories as shown in paragraph [0180] of Athey et al.).
One of ordinary skill at the time of the invention was filed would have found it obvious to generating instructions for presenting a table of risk classification categories, and placing each respective predicted medical outcome into one of the risk classification categories of the table according to the respective determined risk classification category as taught by Langheier et al. in the method as taught by Cicali and Athey et al. in combination with the motivation(s) of using predictive models to (see: paragraph [0002] of Langheier et al.).

As per claim 16, Cicali, Athey et al., and Langheier et al. in combination teaches the method of claim 15, see discussion of claim 15. Cicali et al. teaches wherein each predicted medical outcome stored in the mapping data-structure is associated with a certain severity category selected from a plurality of severity categories, (see: paragraph [0014] where there are severity categories of high and low risk groups and that the total medication risk score of each medication regimen) and the presented table includes a plurality of cells each denoting a respective risk classification category and a respective severity category, (see: paragraph [0014] where there are severity categories of high and low risk groups and that the total medication risk score of each medication regimen is compiled into a dataset (table)) wherein each respective predicted medical outcome is placed into one of the plurality of cells based on the corresponding aggregated risk score and corresponding certain severity category (see: paragraph [0014] where there are severity categories of high and low risk groups and that the total medication risk score of each medication regimen is compiled into a dataset. Outcomes here are compiled from the data set based on aggregating the risk factor score criteria. Thus, each outcome here is related to an aggregated risk score (total medication risk score) and a severity score (the high or low group assignment). Having this data organized into specific cells is merely a design choice).

As per claim 17, Cicali, Athey et al., and Langheier et al. in combination teaches the method of claim 16, see discussion of claim 16. Cicali may not further teach wherein when at least one of the plurality of patient-specific parameters matches at least one predicted medical outcome, creating a set of cells in the table denoting current medical outcomes, and placing each of the plurality of patient-specific parameters into one of the cells according to respective severity category of the respective current medical outcome.
Athey et al. further teaches wherein when at least one of the plurality of patient-specific parameters matches at least one predicted medical outcome, (see: paragraphs [0171] and [0186] where a neural network uses various test data to infer outcomes, thus each test data is associated with each predicted outcome. This includes for patient-specific parameters such as panomic data, sociomic data, etc.) creating a set of cells in the table denoting current medical outcomes, (see: paragraphs [0171] and [0186] where the outcomes are collected/created for the model. Placing the outcomes in cells is merely a design choice as a model that teaches of a relationship without using cells is similar to one that uses cells) and placing each of the plurality of patient-specific parameters into one of the cells according to respective severity category of the respective current medical outcome (see: paragraphs [0171] and [0186] where a neural network uses various test data to infer outcomes, thus each test data is associated with each predicted outcome. This includes for patient-specific parameters such as panomic data, sociomic data, etc. Outcomes are collected/created for the model. Placing the outcomes in cells is merely a design choice as a model that teaches of a relationship without using cells is similar to one that uses cells. Also see: paragraph [0014] where there are severity categories of high and low risk groups. Outcomes here are compiled from the data set based on aggregating the risk factor score criteria. Thus, each outcome here is related to an aggregated risk score (total medication risk score) and a severity score (the high or low group assignment). Having this data organized into specific cells is merely a design choice).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2019/089725 to Cicali in view of U.S. 2018/0330824 to Athey et al. as applied to claim 1, further in view of U.S. 2002/0099273 to Bocionek et al.
As per claim 20, Cicali and Athey et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach analyzing for each respective predicted medical outcome, the identified plurality of relationship-mappings including the respective predicted medical outcome to determine at least one medication and/or at least one patient parameter contributing statistically significantly and disproportionally to the computed aggregated risk score relative to other medications and/or other patient parameters, (see: ) and providing the determined at least one medication and/or at least one patient parameter as a significant risk factor for the patient for developing the respective medical outcome, (see: ) and further comprising selecting an adjustment for the at least one medication and/or at least one patient parameter for reducing risk of the respective medical outcome to below a risk threshold, and instructions are generated for treatment of the patient based on the selected adjustment (see: ).

Bocionek et al. teaches:
--analyzing for each respective predicted medical outcome, the identified plurality of relationship-mappings including the respective predicted medical outcome to determine at least one medication and/or at least one patient parameter contributing statistically significantly and disproportionally to the computed aggregated risk score relative to other medications and/or other patient parameters, (see: paragraphs [0020] and [0033] where patient parameters are analyzed and corresponding outcomes for the purpose of deriving treatment improvements. At least one patient parameter is being determined as a statistically significant data correlation) and providing the determined at least one medication and/or at least one patient parameter as a significant risk factor for the patient for developing the respective medical outcome, (see: paragraph [0033] where the parameter is provided as a significant factor for developing the medical outcome) and further comprising selecting an adjustment for the at least one medication and/or at least one patient parameter for reducing risk of the respective medical outcome to below a risk threshold, (see: paragraph [0033] where potential treatment improvements (adjustment) are identified based) and instructions are generated for treatment of the patient based on the selected adjustment (see: paragraph [0035] where treatment information is provided in light of the determined improvements).
(see: paragraph [0008] of Bocionek et al.).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2019/089725 to Cicali in view of U.S. 2018/0330824 to Athey et al. as applied to claim 1, further in view of U.S. 2016/0106339 to Behzadi et al.
As per claim 25, Cicali and Athey et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further teach monitoring aggregated risk scores for the predicted medical outcomes, by: computing a plurality of aggregated risk scores for each respective predicted medical outcomes over a plurality of time intervals, computing a trend according to the plurality of aggregated risk scores, and analyzing the trend to generate an alert when at least one of the aggregated risk scores is predicted to cross a threshold.

Behzadi et al. teaches:
--monitoring aggregated risk scores for the predicted medical outcomes, by: computing a plurality of aggregated risk scores for each respective predicted medical outcomes over a plurality of time intervals, (see: paragraph [0276] where data (scores) is received (computed) over time) computing a trend according to the plurality of aggregated risk scores, (see: paragraph [0276] – [0277] where a variation trend is determined) and analyzing the trend to generate an alert when at least one of the aggregated risk scores is predicted to cross a threshold (see: paragraph [0277] where a score (alert) is generated based on the analysis with respect to a predetermined threshold and the amount of samples that cross the threshold).
One of ordinary skill at the time of the invention was filed would have found it obvious to monitor aggregated risk scores for the predicted medical outcomes, by: computing a plurality of aggregated risk scores for each respective predicted medical outcomes over a plurality of time intervals, compute a trend according to the plurality of aggregated risk scores, and analyze the trend to generate an alert when at least one of the aggregated risk scores is predicted to cross a threshold as taught by Behzadi et al. in the method as taught by Cicali and Athey et al. in combination with the motivation(s) of being able to manage the risk appropriately (see: paragraph [0004] of Behzadi et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Rachel L. Porter/Primary Examiner, Art Unit 3626